Citation Nr: 0947554	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from August 1954 to August 
1957 and from April 1959 to May 1981.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

During the course of this appeal, beginning in a VA Form 9 
(Appeal to Board of Veterans' Appeals) dated January 2007, 
the Veteran requested hearings at the RO, both before the 
Board and a Decision Review Officer.  By written statement 
dated April 2007, however, he canceled his request for a 
Decision Review Officer hearing.  By written statement dated 
August 2007, he indicated that, because his writings had not 
prompted the RO to grant his claim, he wanted to testify at a 
Decision Review Officer hearing.  Thereafter, in a written 
statement dated February 2008, the Veteran's representative 
withdrew this hearing request.  It does not appear that, 
during the course of this appeal, the Veteran withdrew his 
request for the former a Board hearing; however, given the 
favorable disposition of this claim, discussed below, a 
remand for such a hearing is unnecessary.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service.

2.  The evidence is at least in relative equipoise on the 
question of whether a buddy of the Veteran died in service.

3.  Competent evidence of record links symptoms of the 
Veteran's PTSD to a verified in-service stressor.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

In this case, the provisions are applicable, but VA has not 
satisfied those pertaining to the duty to assist.  Given the 
favorable disposition of this claim, however, the Board's 
decision to proceed in adjudicating it does not prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 



Service Connection for PTSD Analysis 

The issue before the Board is whether the Veteran is entitled 
to service connection for PTSD.  The Veteran alleges that he 
developed PTSD as a result of stressors experienced while 
assigned to Military Assistance Command Vietnam (MACV), 
J-17, and serving in Vietnam in 1971 as an MP Operation 
Sergeant and translator attached to the Provost [redacted]
Office, Saigon.  Such stressors allegedly include: (1) being 
in Vietnam on October 2, 1971, when his friend, [redacted] 
[redacted], a fellow drill sergeant and MP also assigned to MACV, 
was killed in action in Pleiku; 
(2) being tasked with identifying his friend's body 
(initially noted to be located in Pleiku, subsequently noted 
to be located in Chu Chi) and arranging for its transfer back 
to the United States; (3) attending his friend's wake with 
his MACV team at a chapel in Pleiku; (4) engaging in periodic 
ground combat while visiting units in the field, which earned 
him a Bronze Star and Vietnam Cross of Gallantry with Palm; 
(5) witnessing the self immolation of multiple Buddhist 
monks; and 
(6) assisting in the interrogation of American and Vietnamese 
personnel.   

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in adjudicating a claim for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is shown that a veteran engaged in 
combat with the enemy, a veteran's lay testimony regarding 
the reported stressors will be accepted as sufficient 
evidence of their actual occurrence, provided the testimony 
is found to be consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In determining 
whether a veteran participated in combat, his oral and 
written testimony will be weighed together with the other 
evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).

In a precedent opinion, VA's General Counsel interpreted that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  VA's 
General Counsel also interpreted that the determination of 
whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  VAOPGCPREC 
12-99.

In this case, the Veteran contends that he developed PTSD, in 
part, as a result of combat during service in Vietnam.  The 
weight of the evidence of record does not demonstrate that 
the Veteran engaged in combat with the enemy during service.  
His service personnel records do not substantiate that he 
engaged in such combat.  Notwithstanding the Veteran's 
assertion, the Veteran's assertion, a Vietnam Cross of 
Gallantry with Palm and a Bronze Star Medal, without a valor 
device, are not indicative of combat with the enemy.  In 
addition, there is no competent evidence that links the 
Veteran's PTSD to the combat.  

Rather, the stressor at issue in this case, the death of a 
buddy, is not related to combat.  Where a determination is 
made that a veteran did not "engage in combat with the 
enemy," or that the claimed stressor is not related to 
combat, the veteran's lay testimony, alone, will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Board finds that the record contains credible supporting 
evidence as to the occurrence of the claimed stressor of the 
death of a buddy.  Information from the www.wall-usa.com and 
www.no-quarter.org confirm the death of [redacted] on 
October 2, 1971 in Pleiku secondary to hostile gunfire.  This 
information also confirms that, at the time of death, Mr. 
[redacted] was a MACV advisor, and establishes that his body was 
recovered.  

This information in conjunction with the Veteran's service 
personnel record support the Veteran's lay testimony 
regarding how he knew [redacted].  According to this 
evidence, both the Veteran and Mr. [redacted] served with MACV in 
Vietnam in 1971, for approximately 8 months prior to Mr. 
[redacted]'s death in Pleiku due to hostile gunfire.  According to 
the Veteran's service personnel records, at the time of 
death, the Veteran was serving in the area.  Given his 
stellar service record, which includes multiple written 
character references and award letters, and the capacity in 
which he served at the time of death, the Board accepts as 
true the Veteran's lay testimony regarding how he was 
involved in post-death events.  The Veteran's reported 
accounts are also internally consistent and consistent with 
the nature of his service in Vietnam.  

In this case, the evidence of record includes a post-service 
diagnosis of PTSD.  A VA psychiatric nurse practitioner first 
diagnosed PTSD in November 2004.  The Veteran had begun to 
report problems with his mental health in 2003, but, 
according to comments he made to the VA psychiatric nurse 
practitioner, prior to that time he was embarrassed and 
afraid to reveal his post-war personality and emotional 
changes.  Following the diagnosis, the Veteran began 
participating in VA PTSD individual and group therapy and 
seeing a VA psychiatrist for medication management.  During 
therapy sessions and treatment visits, medical professionals 
confirmed a diagnosis of PTSD.  In April 2005, during a VA 
examination, an examiner too diagnosed PTSD.  

There is also medical evidence of record that tends to relate 
PTSD to the verified in-service stressful event of the death 
of a buddy.  The report of VA examination conducted in April 
2005 and notes of a May 2005 individual therapy session with 
a VA social worker include opinions that link the Veteran's 
PTSD symptoms, in part, to his service in Vietnam and the 
death of a buddy while serving there.  The April 2005 VA 
examiner who diagnosed PTSD did so based on the Veteran's 
reported history of having served in Vietnam, including as an 
adviser in MACV and a drill sergeant, with no rest and having 
had a buddy shot off a truck and killed there.  The May 2005 
VA social worker diagnosed PTSD based, in part, on the 
Veteran's report of having intrusive thoughts of a buddy who 
died in Vietnam.  According to their report/notes, these 
medical professionals found the death of a buddy while 
serving in Vietnam a sufficiently severe stressor to support 
a diagnosis of PTSD.    

For these reasons, the Board finds that the evidence shows a 
verified in-service stressful event of the death of a buddy, 
a current diagnosis of PTSD, and medical evidence linking 
PTSD to a verified in-service stressor.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


